DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on October 20, 2011 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed July 20, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1(c) has “#shell”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-9, 11-14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 last line requires, “and wherein the lid remains intact when the frozen dessert is squeezed”; however, it is unclear how the lid would remain “intact” once the frozen dessert is squeezed and unclear as to what applicant means by “intact”, especially since the present specification states damage to the lid is “significantly reduced” (filed specification pages 11-13), which is opposite to “intact”. 
Claims 4-9, 11-14, and 18 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-9, 11-14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amend et al. US 2015/0157042 in view of Ricco US 2015/0164106 and Malinowski US 2015/0305527 and in further view of Anthony Fenn et al., US 2001/0048962 and Aldred US 2007/0196538.
Regarding claim 1, 6-8, 11, 16 Amend discloses a frozen dessert [0014] comprising a deformable container (ice cream cup) [0077]; a shell of chocolate placed around ice cream in multiple design/shapes such as stars [0082] and spiral [0093] is deposited into the container. Amend teaches the coated part of the ice cream can be precisely defined [0085], the ice cream may be completely covered [0086], that the chocolate is dosed into the nozzle in a continuous flow in order to create the desired chocolate structures  [0091], and that the spiral band of chocolate forms thick bands spiraling up the ice cream [0093]. Amend does not necessarily recite 
Amend does not expressly teach the thickness of the shell but does teach the thickness as adjustable [0019]. 
Ricco teaches an ice cream product having chocolate coating which forms a crispy layer around ice cream having a preferred thickness of between 500um and 3500um. Layers having thickness below 500um are not perceived as crunchy [0039]. Ricco also teaches wherein chocolate layers are parallel and spaced apart in the cup [0040]. One would have been motivated to modify the invention of Amend with the chocolate having a shell wall thickness as taught by Ricco, and with a corresponding width, given that said thickness was taught to be perceived as crispy. 
With respect to the “deformable container that returns to exactly its original state after being deformed”, Amend does not expressly teach the cup returning to original form.
Malinowski teaches a cup comprising ice cream and candy wherein the cup is deformed to dislodge its content and then returns to original form [0015, 0034, 0042, 0051-53]. One would 
With respect to the claimed Young’s modulus and Vickers hardness, applicant has described the product with parameters which cannot be measured by the Office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes.  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different. Furthermore, as the prior art teaches the chocolate coating as perceived as crunchy, finding parameters within that scope would have been within the skill level of one of ordinary skill.
Moreover, while the prior art does not expressly recite determining the Young’s modules and Vickers hardness as currently claimed, setting testing parameters and performing measurements to ensure desired values are obtained would have been within the skill level of one of ordinary skill in the art. 
Anthony Fenn teaches a brittle frozen product wherein fracture behavior is measured and calculated from the Young's Modulus [0025, 0065]. 
Aldred teaches a process of making ice confections wherein the products hardness was measured by the Vickers hardness test at test temperature -18℃ [0043-0046]. 
As it is known to use Young’s modulus as a measurement with respect to the brittleness of ice cream, as taught by Anthony Fenn [0065], and the Vickers hardness test to measure ice creams resistance to plastic deformation, a taught by Aldred [0044], a skilled artisan would have found it obvious to measure the desired properties of modified Amend by determining the Young’s modulus and Vickers hardness, as the prior art teaches it is known to perform both test 
With respect to the claimed limitation of the shell producing an audible cracking sound, as stated above, Ricco teaches an ice cream product having chocolate coating which forms a crispy layer around ice cream and while the prior art does not expressly disclose an audible sound, it is well-known in the art that “crispy” is associated with an “audible cracking sound”. Thus, the ice cream of modified Amend, having a coating of crispy chocolate and packaged within the cup of Malinowski would produce an audible cracking sound when frozen at known test temperature (see Aldred) -18 degrees centigrade when squeezed manually.  While the prior art does not expressly disclose “and wherein the lid remains intact when the frozen dessert is squeezed”, the lid of modified Amend is expected to remain intact once the frozen dessert is squeezed in an area away from the area nearest the lid. 
With respect to the method of Claim 16, Amend does not expressly state the claimed steps of applying the fat based composition to the interior surface of the container to form the shell; however, the shell is applied to the outer surface the of the ice cream and dosed into the container [0077-0080] and can fully coat the ice cream [0086]. Thus, Amend broadly teaches the claimed limitations. Amend further teaches co-extrusion (Abstract) and slots (thick bands were formed).
Regarding claims 4-5, claim 1 is applied as stated above. Applicant has described the product with parameters which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes.  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different. 
Regarding claim 9, claim 1 is applied as stated above. Amend does not expressly disclose the ribbon as claimed; however, Amend teaches the ice cream to comprise thick bands spiraling up the ice cream [0093]. It would have been within the skill level of one of ordinary skill to determine a suitable volume, in relation to the amount of ice cream in the cup.
Regarding claims 12-14, claim 1 is applied as stated above. As the specific heat, overrun and ice content are all properties of ice cream, it would have been within the skill level of one to determine appropriate levels which would have resulted in a stable ice cream product. To do so would have been obvious and routine.
Regarding claim 18, claim 1 is applied as stated above. Amend teaches “it is also possible to coat the entire surface of the ice cream” [0086], thereby teaching the claimed “lid”. While Amend does not expressly teach the lid as a chocolate disc, Amend does teach ice creamed covered by a chocolate “lid” (covering) and the particular shape of the lid is not expected to impart a patentable distinguish over the prior art. The choice of the specific shape or configuration of the chocolate covering would have been a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed chocolate disc lid was significant (MPEP 2144.04). 
Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to teach an audible cracking of a frozen confection container while the top of the product remains intact; however, as stated in the rejection above, 
Applicant argues the prior art fails to disclose vertical ribbons, however, Amend’s teaching of the ice cream being covered on all sides (completely covered) and configurations of different shapes/designs, to include those which include spiral/lines, clearly suggest the coating may be applied in various designs. Since it is taught that the shell coating may be applied in various designs (stars, ovals, spiral), the specific design of the shell coating would have been an obvious choice to one of ordinary skill in the art (MPEP 2144.04). Without a showing of critically with respect to the claimed “vertical ribbons”, applicant’s argument is not persuasive.
With respect to the argument of the deformable container, Malinowski clearly teaches a deformable container and in combination with Amend, meets the present claim. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated in the rejection above, Amend teaches completely coating ice cream with chocolate and the chocolate coated ice cream is dosed into the container [0077-0080]. The coating (shell) will be applied to the surface of the container as required by the product of claim 1 and Ricco teaches an ice cream product having chocolate coating which forms a crispy layer around ice cream. As stated above, it is well-known in the art that “crispy” is associated with an “audible cracking sound”. Thus, the ice cream of modified Amend, having a coating of crispy chocolate and packaged within the cup of Malinowski would produce an audible cracking sound when frozen at known test temperature (see Aldred) -18 degrees centigrade when squeezed manually.  
With respect to applicant’s remarks of creating a dome, as previously stated, Amend’s teaching of the ice cream being covered on all sides and configurations of different shapes/designs clearly suggest the coating may be applied in various designs, to include the claimed vertical ribbons. Since it is taught that the shell coating may be applied in various designs (stars, ovals, spiral) and without a showing of clear and convincing evidence to the contrary, the specific design of the shell coating would have been an obvious choice to one of ordinary skill in the art (MPEP 2144.04). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792